Citation Nr: 1002909	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral tinnitus. 

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Tinnitus was incurred while on active duty service.  


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, tinnitus was 
incurred in service. 
38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has asserted that he has tinnitus related to in- 
service noise exposure, as he has testified to during a 
November 2009 BVA hearing. The Board points out that the 
Veteran is competent to testify as to in-service acoustic 
trauma, in- service symptoms of tinnitus, and post-service 
continuous symptoms of tinnitus, because ringing in the ears 
is capable of lay observation.  Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

The Board notes that the medical evidence of record indicates 
a current diagnosis of tinnitus.  In a January 2005 audiology 
consultation, the Veteran stated that he had ringing in his 
ears loudly after he was blown off the ground by an exploding 
bomb during World War II. History was positive for military 
noise exposure and acoustic trauma.  He related that the 
tinnitus was periodic and mainly in the right ear.  Although 
service treatment records are negative for treatment of 
tinnitus during service, the Veteran's DD214 shows that he 
served in the European Theater during Wold War II.  His 
military occupational specialty was that of a heavy truck 
driver.  

Additionally, he credibly testified, at his November 2009 BVA 
hearing, that he served in the European Theater for 20 
months.  He testified that while in London, a pilotless bomb 
hit and knocked him off of the walkway.  He stated that he 
had a headache for three days wherein he could not hear 
anything.  From that time, he has had tinnitus, since 
service, on a recurrent basis.  

The Board acknowledges that the Veteran's first complaints of 
tinnitus were not reported until a January 2005 VA audiology 
consultation, many years after service.  Furthermore, no 
medical professional has established a relationship between 
this disorder and active duty.  However, given that the Board 
finds his November 2009 BVA hearing testimony credible to 
establish symptoms of this disorder in service, and 
continuity of symptomatology following service, the Board 
finds that service connection for tinnitus is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for tinnitus is granted. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


